            Case 1:18-cv-10225-MLW Document 230 Filed 04/18/19 Page 1 of 14



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

                                           )
  LILIAN PAHOLA CALDERON JIMENEZ )
  and LUIS GORDILLO, et al.,               )
                                           )
  Individually and on behalf of all others )            No. 1:18-cv-10225-MLW
  similarly situated,                      )
                                           )
                  Plaintiffs-Petitioners,  )
                                           )            ORAL ARGUMENT REQUESTED
          v.                               )
                                           )
  KIRSTJEN M. NIELSEN, et al.,             )
                                           )
                  Defendants-Respondents.  )
                                           )

             MEMORANDUM IN SUPPORT OF PETITIONERS’ MOTION TO OPEN
                    DISCOVERY FOR THE NAMED PETITIONERS

I.          INTRODUCTION

            Petitioners are five married couples seeking lawful status for their non-citizen spouse

     through the Provisional Waiver Process. One year ago, almost to the day, they filed their

     Amended Class Action Complaint asking this Court to end Respondents’ illegal arrest, detention,

     and removal practices. More than seven months have passed since this Court denied

     Respondents’ Motion to Dismiss, finding that it would violate the Due Process Clause to remove

  a Petitioner unless Respondents make “an individualized decision to do so based on more than

  the mere fact that the alien is subject to a final order of removal.” Dkt. No. 159 at 35.

            During this time, and in accordance with the Court’s directive, Petitioners have made

  numerous overtures to begin merits discovery. Respondents have stonewalled Petitioners’ every

  attempt and refuse to produce even the most basic information that go to the heart of their claims.

  Having attempted to negotiate discovery with the government for the past four months with no
         Case 1:18-cv-10225-MLW Document 230 Filed 04/18/19 Page 2 of 14



success, Petitioners respectfully ask this Court to issue an Order to open merits discovery with

respect to the named Petitioners to “secure the just, speedy, and inexpensive determination” of

this action. See Fed. R. Civ. P. 1. Petitioners further ask that the Court issue an Order

compelling Respondents to produce documents responsive to the four narrow Requests for

Productions Petitioners have proposed. See infra Section I.B. Finally, Petitioners ask that the

Court set a Rule 16 conference and issue a scheduling order pursuant to Fed. R. Civ P. 16(b) and

26(f).

I.       FACTUAL BACKGROUND

         A.       Relevant Procedural History

         Petitioners filed their Amended Class Complaint on April 10, 2018 alleging that

Respondents’ practices violate the Immigration and Nationality Act (INA), due process, equal

protection, and the Administrative Procedure Act (APA). See Dkt. No. 27. On April 23, 2018,

Respondents filed their Motion to Dismiss Petitioners’ First Amended Complaint. See Dkt. No.

40. Thereafter, on April 30, 2018, Petitioners filed a Motion for Class Certification, see Dkt. No.

46, and a Motion for a Temporary Restraining Order and Preliminary Injunctive Relief (“PI

Motion”). See Dkt. No. 49. On May 14, 2018, this Court ordered former Acting Deputy Field

Office Director (“FOD”) Thomas Brophy and Deputy FOD Todd Lyons to testify before the

Court regarding Petitioners’ pending PI Motion. See Dkt. No. 69 at 1-2. After Respondents

testified that they changed their pre-existing policy and practice of arresting noncitizens who

attended interviews for immigration benefits at CIS offices, see Hearing Tr. (May 22, 2018) at

22:15-23, the Court ordered the parties to discuss settlement. See Lobby Conference Tr. (May

23, 2018) at 6.




                                                 2
        Case 1:18-cv-10225-MLW Document 230 Filed 04/18/19 Page 3 of 14



       In June 2018, Respondents filed a “Notice of Substituted Party,” replacing Mr. Brophy

with Rebecca Adducci. See Dkt. No. 100. In a declaration in support of this notice, Respondents

appeared to reverse their policy once more, stating that “no classes or categories of removal

aliens are exempt from enforcement, including detention.” See id. at 6-7 (Adducci Decl. ¶ 5).

Shortly after, Petitioner Lucimar de Souza appeared for a routine check-in at the Boston Field

Office and was ordered by ICE representatives to depart the United States on or before August

12, 2018. See Dkt. No. 98 (Provazza Decl.) Ex. B (Letter Regarding Ms. de Souza’s Removal).

Similarly, on July 2, 2018, ICE arrested Godfrey Nkojo, a putative class member, at a check-in.

See Dkt. No. 115 at 4-5; Nkojo v. Nielsen, 1:18-cv-11401-MLW (filed July 3, 2018).

       In light of the Boston Field Office’s continued practice of arresting, detaining, and

attempting to remove provisional waiver applicants, Petitioners moved for limited discovery.

See Dkt. Nos. 108 & 115. On June 28, 2019, Petitioners requested an order directing

Respondents to:

       (i) produce Ms. Adducci, Mr. Brophy, and Mr. Lyons for deposition on or before July 31,
       2018, or as soon thereafter as the parties’ and witnesses’ schedules permit; and (ii) no
       later than ten (10) days before any such deposition, produce all documents regarding (a)
       Ms. Adducci’s appointment as Interim FOD at ERO Boston, (b) enforcement activities
       against persons presenting for I-130 interviews at CIS and/or otherwise pursuing the
       provisional waiver process, including documents sufficient to identify any such persons
       who have been arrested, detained, and/or deported, and (c) the June 12 decision to give
       Ms. De Souza a notice to depart the United States.

See Dkt. No. 108 at 3.

       On July 16, 2018, this Court granted Petitioners’ motion in part, allowing Petitioners to

depose Ms. Adducci, Mr. Brophy, and Mr. Lyons, and ordering Respondents to produce by July

18 documents, regarding:

       (a) the 2018 policies and general practices of the ICE Boston Field Office concerning the
       arrest, detention, and removal of aliens presenting for I-130 interviews at CIS offices or
       otherwise pursuing the provisional waiver process; (b) the identity and status of all aliens
                                                3
        Case 1:18-cv-10225-MLW Document 230 Filed 04/18/19 Page 4 of 14



       arrested while at a CIS office in 2018 within the jurisdiction of the ICE Boston Field
       Office while appearing for an I-130 interview, including: whether and for how long they
       have been detained; whether and when they received or will receive notices of custody
       reviews and custody reviews; whether and when ICE intends to deport them; whether
       they have received stays of removal; and whether ICE considered their applications for
       provisional waivers when deciding whether to deport them; and (c) the reasons for the
       decision to give De Souza a June 12, 2018 notice to depart the United States and to
       withdraw it, and the identity of the official(s) who made those decisions.

See Dkt. No. 117 at 11-12. Petitioners completed their depositions by July 30, and Respondents

continued to produce documents related to the detention of noncitizens seeking provisional

waivers at CIS offices in 2018 until August 14.

       On August 27, 2018, the Court denied Respondents’ Motion to Dismiss with respect to

the due process claims, ruling that it would violate the Due Process Clause to remove a Petitioner

unless Respondents make “an individualized decision to do so based on more than the mere fact

that the alien is subject to a final order of removal.” Dkt. Nos. 152 & 159 at 35.

       On September 21, 2018, the Court ordered the parties to confer and, among other things,

“[p]ropose a schedule for other matters, including possible discovery.” Dkt. No. 160 at 3.

Consequently, on October 3, 2018, the parties filed a Joint Report and a Joint Statement Pursuant

to Fed. R. Civ. P. 26(f) and Local Rule 16.1(d). See Dkt. No. 162. Respondents stated that they

opposed any additional discovery, claiming that such discovery was unnecessary to decide the

merits of Petitioners’ claims and would ordinarily be unavailable in a habeas action. See id. at 6.

Petitioners informed this Court that they intended to serve their first set of document production

requests seeking information regarding:

       (i) Respondents’ targeting, arrest, detention, and/or removal of persons availing
       themselves of the provisional waiver process; (ii) the extent to which Respondents
       take into account the provisional waiver process in connection with the targeting,
       arrest, detention, and/or removal of noncitizens; (iii) what instruction or training is
       provided on how the provisional waiver is being assessed as a criterion for removal
       or detention determinations; (iv) the cases in which ICE took participation in the


                                                  4
        Case 1:18-cv-10225-MLW Document 230 Filed 04/18/19 Page 5 of 14



       provisional waiver process into account for removal or detention determinations;
       and (v) the outcome of such cases.

See Dkt. No. 162-1 at 4. 1

       On October 4, 2018, Petitioners served Respondents with Petitioners’ First Set of

Interrogatories. At a hearing on October 9, the Court ordered the parties to “confer about

whether there should be any discovery on the individual[] [Petitioners]” and stated that

Petitioners could file a motion requesting such discovery. See Dkt. No. 166 at 44-45. The Court

then issued an order stating that “Respondents need not respond to [Petitioners’] October 5, 2018

[sic] requests for discovery” and directing the parties to “not serve any additional requests for

discovery unless a motion to do so is allowed.” See Dkt. No. 168 at 3.

       On October 11, 2018, at Petitioners’ request, this Court stayed Petitioners’ PI Motion in

exchange for limited reporting regarding outcomes for putative class members at Boston ICE-

ERO Order of Supervision check-ins. 2 See Dkt. No. 168 at 3. 3



1
  Petitioners also informed this Court that they anticipated needing further discovery regarding
“(vi) Respondents’ handling of individuals who were pursuing provisional waivers since the
August 2016 provisional waiver regulations went into effect in, including the detention and
removal of individuals seeking lawful status under the regulations; (vii) the reasons and impact
of Respondents’ conduct;”; “(viii) the adjudicative process for I-130s, I-212s, and I-601s;” and
“(ix) USCIS’s involvement in arrests made at I-130 interviews or elsewhere.” See Dkt. No. 162-
1 at 4.
2
  The parties conditioned the Stay upon Respondents’ agreement to provide reporting concerning
the outcome of cases at Boston ICE-ERO Order of Supervision check-ins in which ICE
considered an individual’s participation in the provisional waiver process. See Dkt. No. 162 at 2.
3
  Petitioners continue to receive this limited reporting from Respondents. It consists of a
spreadsheet listing, for putative class members, the following categories of information: “Check
In Date”; “A-Number” (redacted); “Last Name” (redacted); “First Name” (redacted); “Final
Order”; “I-130”; I-212”; “I-601A”; “Petitioner”; “Criminal”; “Instructions to Aliens”; and
“Additional Comments (if any).” Petitioners have not received any information or reporting
regarding enforcement actions in any other context, including individuals arrested by
Respondents, individuals not under orders of supervision, or individuals who may be targeted for
arrest at the address used on their USCIS applications.
                                                 5
       Case 1:18-cv-10225-MLW Document 230 Filed 04/18/19 Page 6 of 14



       B.     Petitioners’ Discovery Requests

       Pursuant to this Court’s Order, Petitioners have attempted to negotiate discovery

regarding the merits of Petitioners’ individual due process claims. On December 20, 2018,

Petitioners presented Respondents with four narrowly tailored Requests for Production 4

concerning named Petitioners’ due process claims:

       REQUEST FOR PRODUCTION NO. 1

       All Documents and Things concerning a) any Enforcement Action taken or considered by
       the Boston ICE ERO against any Petitioner, or b) any adjudication of a stay of removal
       (Form I-246). This includes Documents and Things related to any Risk Classification
       Assessments, stay adjudications, arrest or release decisions, and order of supervision
       notations.

       REQUEST FOR PRODUCTION NO. 2

       All Documents and Things concerning any Petitioner and in the custody or control of
       United States Citizenship and Immigration Services, including internal communications
       and communication between USCIS and any other entity about the scheduling or
       adjudication of any application.

       REQUEST FOR PRODUCTION NO. 3

       All DHS, ICE, or ERO headquarters’ communications, including internal
       communications and communications with the Boston ERO, relating to Petitioners,
       arrests at USCIS offices in the Boston ERO, or consideration of the Provisional Waiver
       Process or its parts by the Boston ERO.

       REQUEST FOR PRODUCTION NO. 4

       All Documents and Things concerning whether and how Respondents accounted or
       currently account for a person’s Participation in the Provisional Waiver Process in
       considering whether to take Enforcement Action or adjudicating a stay of removal in the
       Boston ERO, including any Communications or Documents relating to the Provisional
       Waiver Process or its parts, how Participation in the Provisional Waiver Process was/is
       considered when determining whether to take Enforcement Action or adjudicate an
       application for a stay of removal, how an officer came to know of an individual’s


4
 A true and correct copy of the proposed Requests for Production is attached to the
contemporaneously filed April 18, 2019 Declaration of Shirley X. Li Cantin (“Cantin Decl.”) as
Exhibit A.
                                               6
        Case 1:18-cv-10225-MLW Document 230 Filed 04/18/19 Page 7 of 14



       Participation in the Provisional Waiver Process, and what information was/is available to
       that officer.

See Dkt. No. 200 at 2; Cantin Decl. Ex. A at 8-9.

       On a February 14, 2019 telephone call, the parties conferred concerning Petitioners’

proposed requests. See Email from Mary L. Larakers (Feb. 14, 2019, 12:35 EST); Email from

Colleen McCullough (Mar. 1, 2019, 9:20 EST). 5 During that call, Respondents objected to

Petitioners’ proposed discovery, claiming that these requests were duplicative of materials that

Respondents had previously produced. See Email from Colleen McCullough (Mar. 1, 2019, 9:20

EST) (summarizing February 14 call). Respondents indicated, however, that they might be

willing to produce documents that they had not previously produced. See id. (summarizing

February 14 call). In response, Petitioners identified several categories of directly relevant and

nonduplicative documents, such as “any documents regarding Petitioners who were not detained

(Deng Gao, Sandro De Souza, and Oscar Rivas), USCIS internal communications, any

responsive documents from before January 1, 2018, . . . RCA work-ups for the Petitioners” and

“documents from the named Petitioners’ A-files.” 6 See id.

       Nevertheless, on February 25, Respondents informed Petitioners that they refuse to

provide any documents responsive to Petitioners’ proposed Requests for Production and would

only “consider” “specific requests” for “specific documents.” See Email from Mary L. Larakers

(Feb. 25, 2019, 16:19 EST).




5
 A true and correct copy of the referenced email correspondence is attached to the Cantin Decl.
as Exhibit B.
6
  The “A-file” is a comprehensive collection of official documents maintained by DHS detailing
a non-citizen’s full immigration history.
                                                 7
          Case 1:18-cv-10225-MLW Document 230 Filed 04/18/19 Page 8 of 14



          On March 1, as a result of Respondents’ refusal to meaningfully engage, Petitioners

informed Respondents that they intended to move the Court to open discovery on behalf of

named Petitioners’ individual claims and asked whether Respondents would assent. See Email

from Colleen McCullough (Mar. 1, 2019, 9:20 EST). In an effort to further narrow their

requests, Petitioners asked whether Respondents would be willing to, at the very least, produce

specific documents from the “A-files that 1) have not already been produced, and 2) were not

submitted by the noncitizens or their spouses, or, if submitted by the noncitizens or their spouses,

contain notations (other than receipt stamps) made by government officials.” See id. In other

words, these are documents solely within the government’s possession.

          On March 4, 2019, Respondents refused to assent to Petitioners’ motion seeking

discovery, see Email from Mary L. Larakers (Mar. 4, 2019, 13:36 EST), and declined to

“produce the documents requested from Petitioners’ [A]-files at this time,” claiming that

“[m]any” of the documents in the A-files were “unrelated to the claims presented” because they

“were created in connection with [Petitioners’] removal proceedings” “but would still need to be

reviewed for privileged information.” See Email from Mary L. Larakers (Mar. 4, 2019, 15:50

EST). Respondents offered to consider any “further narrow[ed]” requests regarding the A-files.

See id.

          On March 6, 2019, Petitioners emailed Respondents that, despite repeated attempts to

narrow their requests, Respondents continued to deny Petitioners any discovery related to

Petitioners’ A-files. See Email from Stephen Provazza (Mar. 6, 2019, 18:32 EST). Petitioners

explained that it would not be possible for them “to know in advance what specific relevant

documents” the A-files contained, or “to keep guessing at possible documents within [named

Petitioners’] A-files that the government might be willing to provide.” See id. Petitioners

                                                  8
             Case 1:18-cv-10225-MLW Document 230 Filed 04/18/19 Page 9 of 14



      informed Respondents that they viewed the government’s position as a “refusal to provide any

      discovery related to named Petitioners’ claims.” See id.

II.          ARGUMENT

             Petitioners respectfully move this Court to open discovery pursuant to Federal Rules of

   Civil Procedure 1 and 37, Federal Rule of Evidence 102, and Local Rules 26.1 and 37.1. Seven

   months have passed since this Court denied Respondents’ Motion to Dismiss, allowing

   Petitioners’ due process claims to move forward. Respondents have stonewalled every attempt

   by Petitioners to seek discovery and refused to produce even the most basic documents that go to

   the heart of Petitioners’ claims. The requested discovery is critical to determine not only the

   merits of their claims, but also the necessity and scope of any injunctive relief.

             A. The Court Should Open Discovery as to Named Petitioners’ Claims

             To “secure the just, speedy, and inexpensive determination” of this action, this Court

   should open discovery as to Petitioners’ individual claims. See Fed. R. Civ. P. 1; see also Fed.

   R. Evid. 102 (“These rules should be construed so as to administer every proceeding fairly, [and

   to] eliminate unjustifiable expense and delay . . . .”); LR, D. Mass. 26.1(a) (“The judicial officer

   should encourage cost effective discovery by means of voluntary exchange of information

   among litigants and their attorneys.”). Given that the Court has already denied Respondents’

   motion to dismiss, there is no legitimate basis for Respondents to refuse to provide discovery on

   Petitioners’ due process claims. Postponing individual discovery any further will only serve to

   delay the eventual resolution of this litigation, increase the danger of losing evidence, and

   frustrate the interests of the parties or the public. See S.E.C. v. K2 Unlimited, Inc., 15 F. Supp.

      3d 158, 160 (D. Mass. 2014) (denying government’s motion to stay discovery citing “the risk of

   losing evidence through the death of witnesses or fading memories”) (Wolf, J.). Indeed, since


                                                      9
       Case 1:18-cv-10225-MLW Document 230 Filed 04/18/19 Page 10 of 14



this litigation began, Petitioners have witnessed a revolving door of ICE-ERO Boston Field

Office Directors, see Dkt. No. 100, resulting in purported changes to ICE policy. See Hearing

Tr. (May 22, 2018) at 22:15-23:13; Dkt. No. 100 at 6-7 (Adducci Decl. ¶ 5). By postponing

discovery any further, Petitioners risk losing access to the memories and knowledge possessed

by this rotating cast of ICE officials.

        B. Respondents Should Be Compelled to Provide the Requested Discovery

        “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case.” In re Intuniv Antitrust Litig.,

No. 16-cv-12396-ADB, 2018 WL 6590616, at *2 (D. Mass. Dec. 14, 2018) (quoting Fed. R. Civ.

P. 26(b)(1)).

        The requested discovery is directly relevant to Petitioners’ due process claims. This

Court held that Respondents’ failure to consider an applicant’s participation in the Provisional

Waiver Process when executing orders of removal violates due process. See Dkt. No. 159 at 28

(“ICE may only remove an alien who is pursuing a provisional waiver after considering that fact

and the policy reasons for the provisional waiver regulations.”). Petitioners’ requests seek

information regarding the government’s consideration, or failure to consider, the named

Petitioners’ participation in the Provisional Waiver Process. See, e.g., Cantin Decl. Ex. A at 8

(“All DHS, ICE, or ERO headquarters’ communications . . . relating to Petitioners, arrests at

USCIS offices in the Boston ERO, or consideration of the Provisional Waiver Process or its parts

by the Boston ERO.”); Cantin Decl. Ex. A at 8-9 (“All Documents and Things concerning

whether and how Respondents accounted or currently account for a person’s Participation in the

Provisional Waiver Process in considering whether to take Enforcement Action . . . .”). There

can be no dispute that the discovery sought is fundamental to the due process claims at issue in


                                                 10
       Case 1:18-cv-10225-MLW Document 230 Filed 04/18/19 Page 11 of 14



this case, and for which this Court has ruled may proceed. See Dkt. Nos. 152 & 159; see also In

re Intuniv Antitrust Litig., No. 16-cv-12653-ADB, 2018 WL 6492747, at *2 (D. Mass. Dec. 10,

2018) (“Nonprivileged documents that are responsive to reasonable requests for production and

relevant to any party’s claim or defense must, as a general matter, be produced.”).

       Petitioners’ requests are also narrowly tailored and non-burdensome. In an effort to

minimize the burden on the government, Petitioners presented Respondents with four discrete

document requests that are directly relevant to the claims at issue. At first, Respondents objected

that Petitioners’ requests were “duplicative” of materials produced during expedited discovery.

See Email from Colleen McCullough (Mar. 1, 2019, 9:20 EST). In response to this concern,

Petitioners identified several specific categories of documents that had not been previously

produced during expedited discovery, such as internal USCIS communications and documents

from named Petitioners’ A-files. See Email from Mary L. Larakers (Feb. 24, 2019, 16:19 EST).

Confronted with the fact that the sought documents were not duplicative, Respondents shifted

their objection from duplication to burden, and claimed for the first time that review of the

sought information would require a privilege review. See Email from Mary L. Larakers (Mar. 4,

2019, 15:50 EST). Respondents do not seriously contest the relevance of the sought discovery.

Instead, their only objection appears to be that it would be burdensome to review its files for

privilege.

       In a further attempt to narrow the requested information, with respect to the A-files,

Petitioners asked whether Respondents would be willing to, at the very least, produce specific

documents that “1) have not already been produced, and 2) were not submitted by the

noncitizens or their spouses, or, if submitted by the noncitizens or their spouses, contain

notations (other than receipt stamps) made by government officials.” See Email from Colleen

                                                 11
       Case 1:18-cv-10225-MLW Document 230 Filed 04/18/19 Page 12 of 14



McCullough (Mar. 1, 2019, 9:20 EST). Despite this gesture, Respondents have made clear that

they will not provide any documents unless Respondents receive “specific requests” for “specific

documents.” See Email from Mary L. Larakers (Feb. 25, 2019, 16:19 EST). But as Petitioners

have repeatedly informed Respondents, Petitioners do not know the content of their A-files, and

it is not possible for Petitioners to guess the content of those files that the government might be

willing to produce. See Email from Stephen Provazza (Mar. 6, 2019, 18:32 EST.) That

information is uniquely within the government’s possession.

       Respondents have not articulated any legitimate reason to refuse to provide the limited

discovery requested by Petitioners other than that it would require them to review internal

documents for relevance and potential privilege. See Email from Mary L. Larakers (Mar. 4,

2019, 15:50 EST) (refusing to provide some documents in Petitioners’ A-files because other

documents in the same file may be unrelated to Petitioners’ due process claims and “would still

need to be reviewed for privileged information”). But that is not a proper basis to refuse

discovery that is clearly relevant to the issues in the case. See Kozlowski v. Sears, Roebuck &

Co., 73 F.R.D. 73, 76 (D. Mass. 1976) (“Merely because compliance with a ‘Request for

Production’ would be costly or time-consuming is not ordinarily sufficient reason to grant a

protective order where the requested material is relevant and necessary to the discovery of

evidence.”); Beyer v. Medico Ins. Grp., 266 F.R.D. 333, 337 (D. S.D. 2009) (“[I]f discovery

requests are relevant, the fact that they involve work, which may be time consuming, is not

sufficient to render them objectionable.”). Further, where the sought discovery is uniquely

within the possession of the opposing party, Respondents must produce responsive, non-

privileged information.




                                                 12
       Case 1:18-cv-10225-MLW Document 230 Filed 04/18/19 Page 13 of 14



       Because informal efforts at obtaining discovery related to Petitioners’ individual claims

have been fruitless, Petitioners have no choice but to ask the Court to intervene and take “control

of discovery.” See LR, D. Mass. 26.1(1); Fed. R. Civ. P. 37(a)(1) (before moving to compel

discovery, the parties must certify “that the movant has in good faith conferred or attempted to

confer with the person or party failing to make disclosure or discovery in an effort to obtain it

without court action”).

III.   CONCLUSION

       The parties have exhausted efforts to advance discovery on their own. Because

“reasonable and good faith effort to reach agreement with opposing counsel,” see LR, D. Mass.

26.2(c), with respect to discovery has been futile, Petitioners respectfully request that the Court

intervene. Specifically, Petitioners request that the Court:

       1. Open discovery with respect to named Petitioners’ claims;

       2. Issue an order compelling Respondents to produce documents responsive to

           Petitioners’ proposed Requests for Production (Cantin Decl. Exhibit A); and

       3. Set a scheduling conference and issue a scheduling order pursuant to Fed. R. Civ P.

           16(b) and 26(f).

       Respectfully submitted this day of April 18, 2019.

                                                   /s/ Kevin S. Prussia

Matthew R. Segal (BBO # 654489)                    Kevin S. Prussia (BBO # 666813)
Adriana Lafaille (BBO # 680210)                    Shirley X. Li Cantin (BBO # 675377)
AMERICAN CIVIL LIBERTIES UNION                     Stephen Provazza (BBO # 691159)
FOUNDATION OF MASSACHUSETTS, INC.                  Colleen M. McCullough (BBO # 696455)
211 Congress Street                                Matthew W. Costello (BBO # 696384)
Boston, MA 02110                                   WILMER CUTLER PICKERING
(617) 482-3170                                       HALE AND DORR LLP
                                                   60 State Street
Kathleen M. Gillespie (BBO # 661315)               Boston, MA 02109
Attorney at Law                                    Telephone: (617) 526-6000
                                                 13
     Case 1:18-cv-10225-MLW Document 230 Filed 04/18/19 Page 14 of 14



6 White Pine Lane                    Facsimile: (617) 526-5000
Lexington, MA 02421                  kevin.prussia@wilmerhale.com
(339) 970-9283                       shirley.cantin@wilmerhale.com
                                     stephen.provazza@wilmerhale.com
                                     colleen.mccullough@wilmerhale.com
                                     matthew.costello@wilmerhale.com
                                     Attorneys for Petitioners




                                    14
